Title: To Thomas Jefferson from Albert Gallatin, 28 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
            March 28 1804
          
          The enclosed letter was sent to me open by Majr. Claiborne the clerk of the board of Commissioners at Natchez, with a request to read it. As it throws some light on the public transactions connected with that board I send it, but request that it may be returned to be delivered to Mr Williams on his arrival
          Respectfully Your obt. Servt.
          
            Albert Gallatin 
          
        